In a proceeding under article 78 of the CPLR to compel petitioner’s reinstatement to the position of storekeeper in defendant’s Department of Building Maintenance, with back pay, the appeal is from a judgment of the Supreme Court, Suffolk County, entered October 4, 1972, which granted the application. Judgment affirmed, with $20 costs and disbursements (People ex rel. Goldschmidt v. Board of Educ. of Gity of N. Y., 217 N. T. 470; Matter of Schneider v. Lynde, 12 A D 2d 812). Munder, Acting P. J., Martuscello, Shapiro, Christ and Bennan, JJ., concur.